                Case 1:19-cv-08921-RA Document 20 Filed 03/26/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SIMON LETCHFORD,
                                                                       Docket No.: 1:19-cv-08921
                                                Plaintiff,                   (RA) (GWG)
                          - against -

SCOTWORK (NORTH AMERICA) INC. and                                   STIPULATION AND ORDER
SCOTWORK LIMITED (SI),                                                OF CONFIDENTIALITY
                                                Defendants.


           IT IS HEREBY ORDERED THAT:

           1.      This Stipulation and Order of Confidentiality (“Stipulation and Order”) shall govern

the use of all transcripts of depositions, answers to interrogatories, responses to requests for

admissions, and all documents that may be produced in response to the parties’ discovery requests or

third-party subpoenas, marked as exhibits during depositions or used at other times in this litigation

to the extent such documents are deemed “Confidential” pursuant to this Stipulation and Order.

           2.      The following categories of information shall be deemed Confidential: (i) personnel

records or information concerning individuals currently or formerly employed by the defendants,

aside from the plaintiff, including information concerning their compensation, wages, salary,

bonuses, benefits, terms and conditions of employment, discipline, work performance, and/or

termination of employment; (ii) the parties’ financial records and information; (iii) documents and

information concerning the parties’ former, current, and prospective clients, their business

relationships, and any written agreements concerning same; and (iv) any documents or information

protected by the General Data Protection Regulation 2016/679 (GDPR).

           3.      The parties will endeavor to designate and mark all such Confidential information and

materials as “Confidential” prior to their disclosure or production in this matter. Similarly, any

counsel shall designate those portions of a deposition transcript of a witness, whether or not the



4847-8110-6615.4
                Case 1:19-cv-08921-RA Document 20 Filed 03/26/20 Page 2 of 7



witness is represented by such counsel, to be accorded protection pursuant to this Stipulation and

Order. However, it is expressly agreed and understood that the failure to so designate information,

documents, or testimony will not in any way affect the Confidential nature of the information and

the parties’ obligations hereunder.

           4.      All Confidential information and materials shall be treated confidentially and shall be

used by counsel and the parties solely for the purposes of and in connection with this litigation,

except as otherwise provided herein.

           5.      Subject to the requirements of paragraphs “7” and “11” of this Stipulation and Order,

Confidential information or documents may only be disclosed to:

                     (a)   The Court and Court personnel;

                     (b)   Attorneys representing any party to this proceeding, employees
                           of such attorneys or law firms with which such attorneys are
                           associated, and other professional and non-professional
                           personnel providing office services to such attorneys or law
                           firms (including but not limited to office support staff and
                           outside copying services) but only for purposes of this
                           litigation;

                     (c)   Consultants, advisors, experts and their employees retained or
                           consulted by any party or counsel, but only for purposes of this
                           litigation;

                     (d)   Deponents;

                     (e)   An officer before whom a deposition is taken, including
                           stenographic reporters, videographers, and any necessary
                           secretarial ,clerical or other personnel of such officer;

                     (f)   The parties or any officers, directors, or employees thereof, but
                           only for purposes of this litigation; and

                     (g)   Witnesses or potential witnesses contacted by counsel in good
                           faith, but only for the purpose of obtaining evidence or
                           testimony for any deposition, hearing, trial or other proceeding
                           in this litigation

           6.      All Confidential material produced in this action shall remain in the custody of the


                                                   -2-
4847-8110-6615.4
                Case 1:19-cv-08921-RA Document 20 Filed 03/26/20 Page 3 of 7



attorneys for the parties, unless otherwise authorized by this Stipulation and Order.

           7.      Prior to disclosing or displaying any Confidential material to any person, counsel

must: (1) inform the person of the confidential nature of the information or documents; (2) inform

the person that the Court has enjoined the use of the information or documents by him/her for any

purpose other than this litigation and has enjoined the disclosure of the information or documents to

any other person; and (3) for persons receiving such material as set forth in Paragraph 5(c), 5(d)

(applies only to non-party deponents), or 5(g) above, require each such person receiving to sign an

agreement to be bound by this Order in the form attached as Exhibit A. Any person receiving

Confidential material shall not reveal or discuss information to or with any person not entitled to

receive such information under the terms hereof.

           8.      In the event a party wishes to object to the designation of documents or information

as “Confidential”, and the parties are unable to resolve such objection amongst themselves, the party

asserting such objection may apply to the Court for appropriate relief, and the party who designated

such documents or information as Confidential shall have the burden of demonstrating to the Court

why such documents or information should be deemed Confidential. In the event a party applies to

the Court for such relief, any information designated as Confidential which is at issue shall be filed

under seal until such time as the Court orders otherwise.

           9.      The disclosure of a document or information without designating it as “Confidential”

shall not constitute a waiver of the right to designate such document or information as Confidential

material. If later so designated, the document or information shall be treated as Confidential

information subject to all the terms of this Stipulation and Order.

           10.     Any document or information that may contain Confidential information that has

been inadvertently produced without identification as to its “Confidential” nature may be so



                                                  -3-
4847-8110-6615.4
               Case 1:19-cv-08921-RA Document 20 Filed 03/26/20 Page 4 of 7



designated by the party asserting the confidentiality designation by written notice to counsel for the

receiving party identifying the document or information as “Confidential” within a reasonable time

following the production from which the document or information was disclosed without such

designation.

           11.     Parties who seek to file material covered by this Stipulation and Order with the Court

shall only do so after filing a motion seeking leave to file such Confidential materials under seal

and/or filing such documents with all Confidential materials redacted, as appropriate under the

circumstances.

           12.     If any person subject to this Stipulation and Protective Order who has custody of any

Confidential material receives a subpoena or other process (“Subpoena”) from any government or

other person or entity demanding production of such materials, the recipient of the Subpoena shall

promptly give notice of the same by electronic mail transmission, followed by either express mail or

overnight delivery to counsel of record for the designating party, and shall furnish such counsel with

a copy of the Subpoena. Upon receipt of this notice, the designating party may, in its sole discretion

and at its own cost, move to quash or limit the Subpoena, otherwise oppose production of the

Confidential materials, and/or seek to obtain confidential treatment of such materials from the

subpoenaing person or entity to the fullest extent available under law. The recipient of the Subpoena

may not produce any Confidential materials pursuant to the Subpoena prior to the date specified for

production on the Subpoena.

           13.     Within thirty (30) days of the termination of this action by entry of a final judgment

that has become non-appealable, an order of discontinuance, or otherwise, counsel for the parties

shall return to each other or destroy, upon request, all originals and copies of Confidential

information in their possession, control or custody, except as required by applicable law or



                                                   -4-
4847-8110-6615.4
Case 1:19-cv-08921-RA Document 20 Filed 03/26/20 Page 5 of 7
               Case 1:19-cv-08921-RA Document 20 Filed 03/26/20 Page 6 of 7



New York, New York 10022                         Jericho, New York 11753
(917) 546-7714                                   (516) 832-7500
j1a@msk.com                                      tdaub@nixonpeabody.com
eln@msk.com                                      jguilfoyle@nixonpeabody.com

Attorneys for Plaintiff                          Attorneys for Defendants


SO ORDERED:

________________________________
Honorable Ronnie Abrams, U.S.D.J.


                                              Any party seeking to file documents under seal or in
                                              redacted form shall comply with Rule 5A of this Court's
                                              Individual Rules & Practices in Civil
                                              Cases.

                                              SO ORDERED.

                                                             _________________________________
                                                             Ronnie Abrams, U.S.D.J.
                                                             March 27, 2020




                                           -6-
4847-8110-6615.4
               Case 1:19-cv-08921-RA Document 20 Filed 03/26/20 Page 7 of 7



                                                 EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SIMON LETCHFORD,
                                                                           Docket No.: 1:19-cv-08921
                                                  Plaintiff,                     (RA) (GWG)
                          - against -

SCOTWORK (NORTH AMERICA) INC. and                                         STIPULATION AND ORDER
SCOTWORK LIMITED (SI),                                                      OF CONFIDENTIALITY
                                                  Defendants.


           I, ____________________________, state that:

           My address is ______________________________.

           My present occupation or job description is ___________________________________.

           I have received a copy of the Stipulation and Order of Confidentiality (“Stipulation”) entered

in the above-entitled action on ________________.

           I have carefully read and understand the provisions of the Stipulation.

           I will comply will all of the provisions of the Stipulation.

           I will hold in confidence, will not disclose to anyone not qualified under the Stipulation, and

will use only for purposes of this action, any Confidential Information that is disclosed to me.



Dated: ______________



Signature: ______________________________




                                                    -7-
4847-8110-6615.4
